Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 1 of 7 PageID #: 215



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
REGINALD GOUSSE,

                        Plaintiff,
                                               Order Dismissing Case
            v.
                                               21-CV-489(KAM)(AYS)
ANTHONY GIARDULLO,

                    Defendant.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            Reginald Gousse (“Plaintiff”) initiated this action

pro se against Anthony Giardullo (“Defendant”), claiming libel,

intentional infliction of emotional distress, and negligent

infliction of emotional distress.         Plaintiff purported to invoke

this court’s jurisdiction based on the diversity of the parties’

citizenship, pursuant to 28 U.S.C. § 1332(a).

            By Memorandum and Order dated February 8, 2021, this

court granted Plaintiff’s request to proceed in forma pauperis,

and dismissed Plaintiff’s complaint for lack of subject matter

jurisdiction, because Plaintiff did not sufficiently allege that

he suffered at least $75,000 in damages, which is required to

invoke this court’s jurisdiction pursuant to 28 U.S.C. §

1332(a).    (See generally ECF No. 5, Memorandum and Order (“Feb.

8 M&O”).)    Because Plaintiff is acting pro se, the court granted

Plaintiff leave to file an amended complaint.           Plaintiff filed

an amended complaint on April 5, 2021.         (ECF No. 8, Amended



                                      1
Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 2 of 7 PageID #: 216



Complaint (“Am. Compl.”).)       For the reasons that follow,

Plaintiff’s amended complaint is likewise dismissed for lack of

subject matter jurisdiction.

            Plaintiff’s claims all relate to a single Twitter

post, allegedly posted by Defendant on May 20, 2020.            The

Twitter post, which Plaintiff attached to his amended complaint,

referred to “a man” who shot a victim while impersonating a

police officer.     (Am. Compl., Ex. G.)       Plaintiff alleges that

the statements in the Twitter post, which referred to the

unnamed “man” as a “killer” and a “police impersonator,” were

about Plaintiff, and were false.          (Am Compl. at 5.)    Notably,

Plaintiff is currently serving a prison sentence for a 2006

conviction in state court of murder in the first degree,

attempted robbery in the first degree, and criminal

impersonation in the first degree.          See People v. Gousse, 841

N.Y.S.2d 383, 384 (2d Dep’t 2007).          Plaintiff seeks compensatory

damages from Defendant “in an amount in excess of the minimum

jurisdiction limits of this Court, . . . plus punitive damages

in an amount in excess of the minimum jurisdictional limits of

this Court[.]”     (Id. at 7.)

            As explained in the court’s prior Memorandum and

Order, federal courts are courts of limited jurisdiction, and

may not preside over cases if subject matter jurisdiction is

lacking.    (See Feb. 8 M&O at 4-7.)        If subject matter


                                      2
Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 3 of 7 PageID #: 217



jurisdiction is lacking, the court must dismiss the case.              See

Fed. R. Civ. P. 12(h)(3).       The party asserting jurisdiction

bears the burden of proof.       DiTolla v. Doral Dental IPA of N.Y.,

469 F.3d 271, 275 (2d Cir. 2006).

            This court only has subject matter jurisdiction over

state law claims like the ones presented by Plaintiff if the

“matter in controversy exceeds the sum or value of $75,000

. . . .”    28 U.S.C. § 1332(a). 1     “[A] plaintiff invoking federal

jurisdiction must demonstrate a ‘reasonable probability’ that

the amount-in-controversy requirement is satisfied[.]”             Pyskaty

v. Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017)

(quoting Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d

781, 784 (2d Cir. 1994)).

            Under New York law, damages for libel can include both

“out-of-pocket loss” and “impairment of reputation and standing

in the community, personal humiliation and mental anguish and

suffering.”     Van-Go Transp. Co. v. New York City Bd. of Educ.,

971 F. Supp. 90, 100 (E.D.N.Y. 1997) (quoting Wachs v. Winter,

569 F. Supp. 1438, 1446 (E.D.N.Y. 1983)).          In his original and

amended complaints, Plaintiff has not alleged any facts showing

out-of-pocket losses, nor damage to his reputation.            Plaintiff

merely asserts that he suffered “severe emotional injuries,” for


1 This court previously found that the diversity of citizenship requirement
contained in 28 U.S.C. § 1332(a) appeared to be satisfied. (See Feb. 2021
M&O at 5.)


                                      3
Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 4 of 7 PageID #: 218



which he sought medical treatment.         (Am. Compl. at 7.)

Plaintiff, however, has not provided any factors or accounting

to show how his alleged emotional injuries, and the treatment

for them, amounted to at least $75,000 in damages.           Plaintiff

has not alleged that he ever paid for any medical treatment; he

alleges only that he is presently taking medication that is

administered by the New York State Office of Mental Health.

(Id.)    Further, Plaintiff has not alleged that his mental

injuries have manifested in a way that have caused him economic

damage.    Plaintiff does not provide any specific amount of

damages, and instead seeks, in conclusory fashion, “[a]n award

of compensatory damages in an amount in excess of the minimum

diversity jurisdictional limits of this Court . . . plus

punitive damages in an amount in excess of the jurisdictional

limits of this Court.”       (Id.)   The amount in controversy must be

non-speculative in order to satisfy the jurisdictional

requirement, and a conclusory allegation that the amount in

controversy is satisfied, such as the one made by Plaintiff, is

insufficient.     See Trisvan v. Burger King Corp., No. 19-cv-6396

(MKB), 2021 WL 1193531, at *6 (E.D.N.Y. Mar. 30, 2021).

            Even if Plaintiff made more specific factual

allegations of the monetary damages he suffered, the court need

not accept an allegation of damages that is implausible.            See

Weir v. Cenlar FSB, No. 16-cv-8650 (CS), 2018 WL 3443173, at *12


                                      4
Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 5 of 7 PageID #: 219



(S.D.N.Y. July 17, 2018) (“[T]he jurisdictional amount, like any

other factual allegation, ought not to receive the presumption

of truth unless it is supported by facts rendering it

plausible.”).     Construing Plaintiff’s claims liberally, it is

not plausible that a Twitter post that (1) did not refer to

Plaintiff by name, and (2) referenced crimes that Plaintiff was

in fact convicted of (murder and criminal impersonation), caused

mental anguish amounting to at least $75,000 in damages. 2            Though

Plaintiff alleges that he is receiving treatment for mental

health issues, he does not allege any facts that link his mental

health issues to Defendant’s alleged Twitter post.

            Plaintiff’s complaint and amended complaint do not

purport to bring any claims other than his state law claims,

which require, for federal diversity jurisdiction, that the

amount in controversy be at least $75,000.          To the extent that

Plaintiff’s amended complaint could be liberally construed to

assert a claim for wrongful conviction based on Defendant’s

testimony, such a claim cannot be raised in this court at this

time.    Plaintiff already exhausted his state court appeals of

his conviction, and he previously brought a habeas corpus

petition in federal court, which was denied.           See generally



2 The court also notes that Defendant’s alleged Twitter post does not state
that Defendant did not witness the incident he describes, but merely states
that he testified instead of his son, who may or may not have also witnessed
the incident described.


                                      5
Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 6 of 7 PageID #: 220



Gousse v. Superintendent, No. 19-cv-1607 (JS), 2020 WL 4369643

(E.D.N.Y. July 29, 2020).       Thus, any claims related to

Plaintiff’s conviction that could have been asserted in his

habeas petition have already been heard in federal court, and

are barred.     See 28 U.S.C. § 2244(b)(2)(B)(i) (“A claim

presented in a second or successive habeas corpus application

. . . that was not presented in a prior application shall be

dismissed unless,” inter alia, “the factual predicate for the

claim could not have been discovered previously through the

exercise of due diligence[.]”).

            Moreover, even if Plaintiff were to assert that

Defendant’s Twitter post presented a new fact relevant to his

conviction that was not known at the time of his first habeas

petition, such an argument would first have to be raised in

state court.     See Forman v. Artuz, 211 F. Supp. 2d 415, 420

(S.D.N.Y. 2000) (“a state habeas corpus petition cannot serve to

raise an issue that could have been raised . . . under a [New

York Criminal Procedure Law § 440.10 motion”); see also N.Y.

Crim. Proc. Law § 440.10(1)(g) (“At any time after the entry of

a judgment, the court in which it was entered may, upon motion

of the defendant, vacate such judgment upon the ground that

[n]ew evidence has been discovered . . . .”).           Thus, even

liberally construing Plaintiff’s amended complaint, there are no




                                      6
Case 2:21-cv-00489-KAM-AYS Document 9 Filed 04/15/21 Page 7 of 7 PageID #: 221



viable claims he can raise related to his conviction in federal

court.

            For the foregoing reasons, the court finds that it

lacks subject matter jurisdiction over Plaintiff’s claims.

Accordingly, this case is dismissed for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure

12(h)(3).    The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this Order would not be taken in

good faith, and therefore in forma pauperis status is denied for

the purpose of an appeal.       See Coppedge v. United States, 369

U.S. 438, 444–45 (1962).

            The Clerk of Court shall enter judgment and close the

case.    The Clerk of Court is also respectfully directed to mail

a copy of this Order and the judgment to Plaintiff, and to note

the mailing on the docket.

SO ORDERED.

Dated:      Brooklyn, New York
            April 15, 2021


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      7
